Citation Nr: 1738421	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  08-38 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and adjustment disorder with depressed mood.  

3. Entitlement to service connection for drug and alcohol abuse.  

4. Entitlement to service connection for a right hand disability, to include right hand carpal tunnel syndrome and a right hand crush injury, with nerve, muscle, and bone damage.  

5. Entitlement to service connection for a sleep disorder, to include insomnia and obstructive sleep apnea

6. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2007, February 2010, March 2012, and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).  

In the October 2007 rating decision, the RO denied service connection for residuals of a right knee injury, depression, drug and alcohol abuse, and bilateral carpal tunnel syndrome.  

At a June 2010 hearing, held before a Decision Review Officer at the RO, the Veteran clarified that he is only seeking service connection for right hand carpal tunnel syndrome.  

In the February 2010 rating decision, the RO denied service connection for a residual right hand injury, including nerve, muscle, and bone damage.  

In the March 2012 rating decision, the RO, inter alia, denied service connection for obstructive sleep apnea.  

In July 2014, the issues of entitlement to service connection for disabilities involving the right knee, right hand, acquired psychiatric disorder; sleep disorder, drug and alcohol abuse, and TDIU were remanded for further development.

The issues of service connection for a right knee disability and a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). Adjudication of the claim for a TDIU is deferred pending resolution of the remanded claims. 


FINDINGS OF FACT

1. The Veteran's psychiatric disability has not been medically related to his service or to a service-connected disability.

2. The Veteran's drug and alcohol dependence has not been medically related to his service or to a service-connected disability.

3. The Veteran's sleep disorder, to include insomnia and obstructive sleep apnea were not caused or aggravated by military service. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria to establish service connection for drug and alcohol dependence are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3. The criteria to establish service connection for a sleep disorder to include insomnia and obstructive sleep apnea, are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions as to the claims decided.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been substantial compliance with the July 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Psychiatric Disorder, Drug and Alcohol Abuse and a Sleep Disorder

The Veteran contends that he first became depressed while serving in the military between June 1978 to June 1981.  He argues that he engaged in substance abuse to cope with this depression, and that he developed insomnia during military service. He contends that his service-connected dermatitis caused his obstructive sleep apnea. 

The preponderance of the evidence is against the claims and the appeal will be denied. The Veteran is diagnosed with a personality disorder which is not subject to direct service connection. To the extent that he has been diagnosed with depression or depressive symptoms, there is no competent evidence of a linkage to military service. Because depressive symptoms are not service connected, nor has his personality disorder been shown by competent evidence to have been worsened by military service, there is no basis to link the personality disorder to his substance abuse. 

Service treatment records from November 1980 show the Veteran complained of having trouble sleeping for one month.

In a separation examination questionnaire dated in April 1981, the Veteran endorsed symptoms of "frequent trouble sleeping" and "depression or excessive worry." He denied having "nervous trouble of any sort." The military medical examiner noted without comment that the Veteran had reported "insomnia" and "nervous tension." The service treatment records do not otherwise indicate that the Veteran had any psychological or sleep disorder symptoms. 

VA medical records from November 1986 thru December 1986 show that the Veteran reported smoking marijuana starting at the age of ten.  It was noted that the Veteran started to smoke cocaine in April 1985 and since July 1986 was using hundreds of dollars' worth a day.  VA medical records from November 1989 show that the Veteran began abusing alcohol at the age of fifteen.

A private physician's note dated March 2003 showed that the Veteran reported difficulty sleeping for many years.  However, the Veteran reported that his symptoms had worsened over the previous year and half since he attempted to stop using drugs.  The examiner assessed the Veteran with "at least a component of psychophysiologic insomnia."  

A private polysomnography report dated May 2003, showed that the Veteran's sleep study did not suggest insomnia, but that his sleep had actually increased.  The examiner noted that this may be related to "reverse first night effect or psychophysiologic insomnia."  The examiner noted this may also be related to upper airway resistance syndrome and mild obstructive sleep apnea.  

During a private psychological evaluation dated August 2004, the examiner noted that the Veteran's ability to manage stressors and frustration in his life as well as depression had often led him to drugs and alcohol. The Veteran stated that ever since being shot in the head several years previously, he had been a "light sleeper." The Board notes that service treatment records do not show that the Veteran was shot in the head while on active duty. VA treatment records show that the Veteran was first treated for sleep apnea in 2005.

A psychiatry evaluation note dated January 2010 reported that prior to joining the Army, the Veteran reported that he was already drinking and smoking marijuana. The Veteran reported that when he was stationed in Germany, "his using became out of control."  It was noted that all of the Veteran's seven brothers and sisters have had drug and alcohol problems.  His mother was noted to be suicidal, and two uncles were noted to have depression.  It was noted that the Veteran was incarcerated for drug possession and trafficking in 1990.  

A VA psychiatry outpatient note dated in February 2010 indicated that the Veteran reported multiple post-service events and disorders including cervical spine stenosis, multiple injuries to extremities and a gunshot wound to the scalp. A May 2010 note showed that the Veteran was diagnosed with depression NOS.  

The Veteran was afforded a VA examination of mental disorders in December 2015.  The examining psychologist diagnosed an antisocial personality disorder.  The examiner indicated that that the Veteran did not have a diagnosis of major depression.  

The examiner explained that the Veteran displays a characterological style that began during the Veteran's adolescence (before military service) that continued during and after military service.  The examiner noted that the Veteran showed behaviors of a conduct disorder in his youth that involved the repetitive pattern of violating the rights of others, including breaking and entering.  The examiner noted that these events were the cause for the Veteran to enter into the military, as he was given a choice between being tried as an adult or joining the Army.  The VA examiner further explained that upon entering the military, the Veteran showed a level of irresponsibility and impulsiveness that can be characteristic of individuals with antisocial personality disorder.  The examiner noted that the Veteran was absent without leave (AWOL) on multiple occasions and spent significant time in isolation for assaulting a sergeant, and that he had twice received non-judicial punishment under Article 15 of the Uniform Code of Military Justice.  

The examiner explained that individuals with antisocial personality disorder may also experience dysphoria and distress, and typically are unable to tolerate boredom and depressed mood.  They may also have associated substance use disorders, as otherwise indicated in this decision. The examiner indicated that the Veteran's depressive symptoms are more likely the result of the associated personality disorder that was evident prior to service entrance and not the result of or caused by military service.

The VA examiner's opinion is consistent with record.  The counseling records reflect that the Veteran has reported multiple stressors throughout the appeal period, and that he has had depressive symptoms and been diagnosed with a personality disorder, related to his past history of a divorce, drug use, employment instability, and other situational stressors.  The psychiatric treatment records do not indicate that military service or the service-connected skin disorder was the source of the Veteran's mental health symptoms.

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c).  However, a disability resulting from a mental disorder that is superimposed upon a personality disorder during service may be service connected. 38 C.F.R. § 4.127; see VAOPGPREC 82-1990.  The VA examiner found that the Veteran's personality disorder was a diagnosis that was unrelated to his service, which began before entering service.  There is no medical evidence of record to suggest superimposed disability.

The weight of the competent and credible evidence is against the Veteran's claim for service connection for a psychiatric disability, substance abuse and a sleep disorder. There is no mention in treatment records of the Veteran's military service as a causal or aggravating factor in as to depressive symptoms, a personality disorder or drug and alcohol abuse and there is otherwise no competent medical evidence indicating such a connection.   

A statement by Dr. G. dated July 2012 stated that the Veteran was being treated for insomnia since 1999.  Dr. G. stated that in his opinion, the Veteran's sleep apnea is related to the Veteran's military service related problems.  However, Dr. G did not provide a rationale for why he came to this conclusion.

In accordance with the Board remand in July 2014, the Veteran was afforded a VA examination in December 2015 for a sleep disorder. The examiner noted that there is no medical evidence to show the Veteran's obstructive sleep apnea was caused or aggravated by an injury or illness incurred during active duty service.  The examiner also explained that review of the medical literature does reveal a cause and effect relationship between obesity/weight gain and obstructive sleep apnea.  Therefore, the examiner concluded that obstructive sleep apnea is more likely caused by or a result of the Veteran's obesity and weight gain after service.

The examiner also reported that a review of the medical literature does not reveal any direct or indirect cause and effect relationship between the service-connected condition of eczema (dermatitis) as claimed by the Veteran and obstructive sleep apnea.  The examiner indicated that there is no objective medical evidence to show the Veteran's obstructive sleep apnea has been permanently aggravated by eczema, as the Veteran alluded to, and indeed that there was no physiologic means by which eczema can permanently aggravate obstructive sleep apnea beyond normal progression.  

The Board has considered the Veteran's own opinion as to all of the claimed disorders.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007);Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71(1994).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship. See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

The claims of service connection for an acquired psychiatric disorder including depression, drug and alcohol abuse and a sleep disorder are denied. 


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for drug and alcohol abuse is denied.

Service connection for a sleep disorder is denied.


REMAND

The Board has determined that additional development is warranted before the claims of service connection for a right knee disorder and a right hand disability may be adjudicated. The claims are therefore REMANDED to the AOJ for the following actions:

1. Contact the Veteran and ask if he has any medical or non-medical evidence NOT CURRENTLY SUBMITTED TO VA in support of his claims of service connection for a right knee disorder and a right hand disability and ask him to submit the records.

2. Schedule the Veteran for a VA medical examination by an appropriately-qualified examiner TO DETERMINE IF HE HAS A RIGHT KNEE DISORDER THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF MILITARY SERVICE. 

a. The examiner is advised that the Veteran may receive service connection for the claimed disorder if the evidence indicates that he had A CONTINUITY OF SYMPTOMS, NOT NECESSARILY "TREATMENT" OR "CARE" SINCE MILITARY SERVICE, as was cited by the December 2015 VA examiner as a basis for not linking the Veteran's right knee disorder to service. 

The examiner is also advised that while the Veteran is competent to report such CONTINUOUS SYMPTOMS, THE EXAMINER MUST EXPRESS AN OPINION AS TO WHETHER THE VETERAN'S REPORTS OF CONTINUOUS SYMPTOMS ARE CONSISTENT WITH THE CLINICAL MEDICAL EVIDENCE AS DESCRIBED BELOW. 

c. In addition to all evidence in the VBMS file, the examiner's attention is called to the following:

* The Veteran contends that his current right knee disability was incurred as a result of an in-service injury.  He has specifically asserted that he was diagnosed with a right knee sprain after twisting his right knee while running during physical training and that he noticed right knee pain over the years.  

* Service treatment records (STRs) show that the Veteran injured his right knee while playing basketball during service, in November 1979.  He was diagnosed with a contused right knee, given an ace wrap and analgesic balm, and prohibited from running for three days.  

* The Veteran's April 1981 separation examination, do not contain any subsequent complaints, treatment, or diagnosis related to the right knee.  

* Post-service treatment records show that the Veteran complained of right knee pain and swelling as early as August 1995 (approximately 14 years after service) and was diagnosed with an ACL deficiency in 1996 and thereafter.  

* A VA evaluation note dated April 2006 showed that the Veteran reported chronic right knee pain which was exacerbated over the past week.  The Veteran stated he had pain and swelling of the knee.  The Veteran was noted having minimal edema along the medial aspect of the right knee, with no deformity noted.  

* A VA evaluation note dated April 2006 showed that the Veteran reported that his knee was giving way, with locking and subsequent swelling in the medical right knee for many years.  The examiner noted that review of the Veteran's chart indicated abnormal MRI right knee in November 1995.  The impression stated a small osteochondral lesion, presumably post traumatic, involving the medial femoral condyle.  A tear involving the inferior portion of the posterior horn of the medial meniscus and small baker's cyst.   

* A consultation note dated June 2006 shows X-rays of the Veterans right knee showed moderate medial joint space narrowing.  

* A rheumatology consultation note dated October 2007 showed that upon X-ray examination, there was found to be slight degenerative changes on the plain film consistent with early osteoarthritis.  The MRI revealed a medial meniscal tear and some diffuse chondral damage.  

* A VA physical therapy evaluation dated December 2007 showed that inspection of the right knee x-rays revealed joint space narrowing consistent with osteoarthritis.  

3. Also schedule the Veteran for a VA medical examination by an appropriately-qualified examiner TO DETERMINE IF HE HAS A RIGHT HAND DISORDER THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF MILITARY SERVICE. 

The examiner is requested to examine the medical evidence to ascertain whether it reveals any clinical basis for the Veteran's subjective reports.

In addition to all evidence in the VBMS file, the examiner's attention is called to the following:

* The Veteran has been diagnosed with carpal tunnel syndrome of the right hand and the Veteran has also asserted that he has a residual right hand muscle bone, and nerve disability.  

* The Veteran attributes his right hand disability to an in service injury where a truck battery fell on and crushed his right hand, as well as his various duties as a result of his military occupational specialty (MOS) which required physical activity, including lifting and administrative duties.

* While on active duty in November 1979, the Veteran experienced a crush injury to his right hand as a result of a battery falling on his hand. X rays did not reveal an acute fracture and the assessment was a contusion.  The April 1981 separation examination did not reveal any complaints or diagnosis of a residual or chronic
right hand disability.  

* The Veteran has reported that, following the in-service injury, he experienced transient and infrequent pain and numbness in his
elbow and wrists which continued throughout and after service.

* Post service treatment records show the Veteran has complained of numbness in his right shoulder and arm which radiates down his wrist and is also manifested by tingling in his fingers.  See June 2007 VA treatment record.  

* There is also evidence showing that the Veteran experienced a post-service occupational injury in 1997 where he cut the ulnar nerve while working
in a machine shop.  
 
4. Conduct any other appropriate medical or factual development and then readjudicate the claims of service connection for a right knee and right hand disorder. Also readjudicate the claim for a total disability evaluation based on individual unemployability. Comply with any other appellate proceedings and if necessary, return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


